          Case 1:06-cv-04991-RJS Document 461 Filed 07/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JONATHAN NNEBE, et al.,

                                  Plaintiffs
                 -v-


 MATTHEW DAUS, et al.,

                                  Defendants
                                                                     No. 06-cv-4991 (RJS)
                                                                     No. 17-cv-7119 (RJS)
 ANTHONY STALLWORTH, individually and on behalf                            ORDER
 of all others similarly situated, et al.,

                                  Plaintiffs

                 -v-

 MEERA JOSHI, et al.,

                                  Defendants



RICHARD J. SULLIVAN, Circuit Judge:

         As stated on the record during the July 10, 2020 oral argument, Plaintiffs shall file their

motion for class certification by July 17, 2020; Defendants shall file their response to Plaintiff’s

motion for class certification by August 14, 2020; and Plaintiffs shall file their reply by August

28, 2020.

SO ORDERED.

Dated:          July 13, 2020
                New York, New York

                                               ______________________________
                                               RICHARD J. SULLIVAN
                                               UNITED STATES CIRCUIT JUDGE
                                               Sitting by Designation
